DETAILED ACTION

This action is in response to the amendment 08/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Re-Open Prosecution
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to US Pub. No. 2012/0113685.  Rejections based on the newly cited reference(s) follow.
In order to place the application in condition for allowance, in addition to correct 112(b) issues of claim 2 (see below), the examiner recommends to place claim 9 as a dependent claim (as originally filed) or to cancel claim 9.
Claim Objections
Claim(s) 6, 8 and 10 is/are objected to because of the following informalities:  
Claim(s) 6 recite(s) “a burst switching control” in line 20 (page 5 of 10). It appears that it should be “the burst switching control”.
Claim(s) 6 recite(s) “the lower limit voltage” in lines 22-23 (page 5 of 10). It appears that it should be “a lower limit voltage”.
Claim(s) 8 recite(s) “a memory in which stored is gradient value” in lines 2 – 3. It appears that it should be “a memory storing a gradient value”.
Claim(s) 8 recite(s) “the driving portion” in lines 7. It appears that it should be “the driving portions”.
Claim(s) 10 recite(s) “the voltage required for operating the second controller” in lines 2. It appears that it should be “a voltage required for operating the second controller”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a detection signal indicating that the output voltage is larger than the predetermined voltage” in lines 2 - 3 of (page 3 of 10). Further claim 2 recites “a detection signal indicating the detected output voltage” in lines 11 – 12 (page 3 of 10). Further, claim 2 recites “to stop receiving the detection signal” in line 17 (page 3 of 10). It is unclear on line 17 to which of the “a detection signal indicating that the output voltage is larger than the predetermined voltage” or “detection signal indicating the detected output voltage” is the Applicant referring to.
Claims 3 – 5 are rejected because its inherent dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0195154; (hereinafter Mayell) in view of US Pub. No. 2012/0113685; (hereinafter Inukai).

Mayell discloses (e.g. Figs. 1-7, e.g. 1, 7), a device comprising: a driving portion (e.g. LOAD, 123); a transformer (e.g. 110) having a primary winding and a secondary winding, the secondary winding generating an output voltage (e.g. FB), the driving portion being connected across the secondary winding so that the output voltage is applied to the driving portion; a switching element (e.g. S1) connected in series to the primary winding; a first controller (e.g. 124) provided in a primary side of the transformer for controlling the switching element; and a second controller (e.g. 125) supplied with the output voltage and configured to perform, during implementation of a burst switching control: transmitting a stop signal (e.g.  BURST_OFF signal, transmitted via 128/127, see paras. 0032-0035) to the first controller when the output voltage exceeds a first voltage (e.g. voltage of VMAX); and transmitting, after transmission of the stop signal, a resumption signal (e.g.  BURST_ON signal, transmitted via 128/127, see paras. 0032-0035) to the first controller when the output.
Mayell fails to disclose wherein the first controller is operated with power required only for receiving the resumption signal under a condition that the switching control is being stopped.
Inukai (e.g. Figs. 2 – 3 and 6) teaches wherein the first controller (e.g. 50) is operated with power required only for receiving the resumption signal (e.g. pulse signal Sr) under a condition that the switching control is being stopped (e.g. paragraph 104 - 105 recites “In the output mode, the power line L2 is in an off (opened) state and the restart circuit 65 is stopped. Therefore, the restart circuit 65 is not capable of receiving the control pulse signal Sr input to the control input port EN, but only the oscillation stop circuit 67 is capable of receiving the control pulse signal Sr. When the oscillation stop circuit 67 receives the control pulse signal Sr, it breaks the first power circuit 53. In this way, the supply of power from the first power circuit 53, which is a power supply source, to the circuits 56, 57, 59, 63, and 67 is stopped. Then, the driver circuit 57 is stopped and the impedance of the output port OUT is high. As a result, the oscillation of the primary side of the transformer 23 is stopped. Therefore, the switching power supply 20 is changed to the output stop mode in which the output of the switching power supply 20 is stopped (see FIG. 6)”. Paragraph 0113 recites “In the output stop mode, the supply of power to the oscillation stop circuit 67 is cut, but the restart circuit 65 is supplied with power from the second power circuit 69 and is then operated. Therefore, only the restart circuit 65 can receive the control pulse signal Sr input to the control input port EN. When receiving the control pulse signal Sr, the restart circuit 65 restarts the start circuit 51”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mayell by wherein the first controller is operated with power required only for receiving the resumption signal under a condition that the switching control is being stopped as taught by Inukai in order of being able to reduce the power consumption of the switch control unit, paragraph 014.

Allowable Subject Matter
Claims 6 – 8 and 10 – 11 are allowed.
Claims 2 – 5 would be allowable by overcoming the rejection under 112(b) above (e.g. amending or presenting persuasive arguments).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a detection signal output section for detecting whether the output voltage is larger than a predetermined voltage and outputting a detection signal indicating that the output voltage is larger than the predetermined voltage, wherein the first controller controls the switching element to stop performing switching operations in response to the stop signal, and further controls the switching element to resume performing the switching operations in response to the resumption signal, wherein the first controller controls the switching element to perform the switching operations in response to the detection signal, wherein the second controller comprises a voltage detecting portion configured
to detect the output voltage and output a detection signal indicating the detected
output voltage, wherein when the voltage detected by the voltage detecting portion exceeds the first voltage, the stop signal is transmitted to the first controller, and thereafter when the voltage detected by the voltage detecting portion falls below the second voltage, the resumption signal is transmitted to the first controller, and wherein the first controller is configured to stop receiving the detection signal and switching operations of the switching element in response to the stop signal, and thereafter the first controller resumes the switching operations of the switching element in response to the resumption signal”.
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein in a condition where the switching operation is being stopped, a period of time from receipt of the resumption signal at the first controller to a time when the switching operation is resumed is set in advance as a delay time, wherein during a burst switching control in which the stoppage and resumption of the switching operations are repeatedly carried out and during the stoppage of the switching operations, first time instant at which the output voltage has reached the lower limit voltage after the switching operations are stopped is determined based on a gradient of lowering output voltage estimated on a basis of power consuming status in the driving portion, and wherein the resumption signal is transmitted to the first controller at a time instant ahead of the first time instant by the delay time”.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838